Opinion filed May 19, 2011
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-11-00081-CR
                                                    __________
 
                               JARRETT
ROSS GREEN, Appellant
 
                                                             V.
 
                                      STATE
OF TEXAS, Appellee

 
                                   On
Appeal from the 385th District Court
 
                                                          Midland
County, Texas
 
                                                   Trial
Court Cause No. CR29408
 

 
                                            M
E M O R A N D U M    O P I N I O N
Jarrett Ross Green was convicted of aggravated assault and sentenced to confinement
for a term of five years.  We dismiss the appeal.
Appellant
did not file an affidavit of inability to pay for the record and has not been
declared unable to pay costs.  The clerk of the trial court and the court
reporter have notified this court that appellant has neither filed a written
designation specifying the matters to be included in the clerk’s record or the
reporter’s record nor made arrangements to pay for the clerk’s record or the
reporter’s record.  On April 18, 2011, the clerk of this court wrote appellant
and requested that he forward proof that he has filed a designation of the
clerk’s record and reporter’s record and made arrangements to pay for the
clerk’s record and reporter’s record by April 28, 2011. The clerk’s letter of
April 18 additionally informed appellant that the failure to provide the
requested proof by the date indicated could result in the dismissal of this
appeal for want of prosecution. There has been no response to the clerk’s
letter of April 18.  The failure to file the clerk’s record and the reporter’s
record appears to be due to appellant’s actions.  See Tex. R. App. P. 37.3(b).
            The
appeal is dismissed for want of prosecution.
 
                                                                                                PER
CURIAM
May 19, 2011
Do not publish. 
See Tex. R. App. P.
47.2(b).
Panel[1]
consists of:  Wright, C.J.,
McCall, J., and Hill, J.[2]
 




[1]Rick Strange, Justice, resigned effective April 17,
2011.  The justice position is vacant pending appointment of a successor by the
governor.


 
[2]John G. Hill, Former Justice, Court of Appeals, 2nd
District of Texas at Fort Worth, sitting by assignment.